 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     SUZETTE PUENTE and                                  CASE NO. C18-825 RSM
10 STATE FARM INSURANCE as subrogee,
                                                         ORDER GRANTING UNITED
11                                     Plaintiff,
                                                         STATES’ MOTION FOR A STAY OF
                              v.                         CASE IN LIGHT OF LAPSE OF
12                                                       APPROPRIATIONS
     UNITED STATES OF AMERICA,
13
                                       Defendant.
14
             The United States of America has filed an unopposed Motion for a Stay of Case in Light
15
     of Lapse of Appropriations, in which the United States seeks a stay of proceedings entered in this
16
     case commensurate with the duration of the lapse in appropriations for the United States
17 Department of Justice.

18           The Court, having reviewed the pleadings and materials in this case, it is hereby

19 ORDERED that:

20           Defendant’s Motion for a Stay of Case in Light of Lapse of Appropriations is

21 GRANTED. All pending deadlines for the above-captioned case are hereby STAYED and all

22    Order Granting Motion for a Stay of Case in                            UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Light of Lapse of Appropriations                                        SEATTLE, WASHINGTON 98101
      Case No. C18-CV-825-RSM - 1                                                   (206) 553-7970
 1 current deadlines are hereby EXTENDED commensurate with the duration of the lapse in

 2 appropriations. The Government is responsible for notifying the Court once appropriations have

 3 been received.

 4
                      DATED this 18th day of January 2019.
 5

 6
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9
     Presented by:
10
   BRIAN T. MORAN
11 United States Attorney
    s/ Lisca Borichewski
12
   LISCA BORICHEWSKI, WSBA No. 24300
   Assistant United States Attorneys
13 United States Attorney’s Office
   700 Stewart Street, Suite 5220
14 Seattle, Washington 98101-1271
   Phone: 206-553-7970
15 Fax: 206-553-4067
   Email: lisca.borichewski@usdoj.gov
16
     Attorneys for Defendant United States of America
17

18

19

20

21

22    Order Granting Motion for a Stay of Case in                        UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      Light of Lapse of Appropriations                                    SEATTLE, WASHINGTON 98101
      Case No. C18-CV-825-RSM - 2                                               (206) 553-7970
